Citation Nr: 1436444	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for peripheral neuropathy of the left upper extremity.
 
2.  Entitlement to an initial compensable rating for peripheral neuropathy of the right upper extremity.
 
3.  Entitlement to service connection for a low back disability.
 
4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this appeal was previously before the Board in December 2012, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate action.

While additional evidence, a May 2010 letter from the Social Security Administration (SSA), was associated with the record subsequent to the March 2013 supplemental statement of the case (SSOC), the Board notes that the Veteran, through his representative, waived his right to have this evidence considered by the agency of original jurisdiction (AOJ) in March 2013, June 2013, and March 2014 statements.  See 38 C.F.R. § 20.1304.  Moreover, the claim of entitlement to service connection for a low back disability is granted as shown below, and the remaining issues are being remanded for further development.  Thus, the originating agency will be afforded an opportunity to review this newly received evidence.

The record before the Board consists of the paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to initial compensable ratings for peripheral neuropathy of the left and right upper extremity, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

The Veteran's low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability, diagnosed as degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that he has a low back disability that is related to his service as an automobile mechanic.

The service treatment records include an August 1967 report which shows that the Veteran was lifting a container of water with his left hand when he experienced slight pain in the lower medial lumbar area.  A September 1967 report reflects an impression of muscle sprain.  An October 1967 report reflects a complaint of low back pain and an impression of L-S strain. 

The Veteran was afforded a VA spine examination in July 2009 at which time he was diagnosed with degenerative changes of the lumbar spine that the examiner opined were not caused by or a result of the L-S strain and documented lumbar problems during service.  The rationale provided was that current lumbar findings and X-rays can be due to normal wear and tear.  In addition, the examiner noted that the veteran had worked as a heavy equipment mechanic for years.  In this regard, the Board notes that the record reflects that the Veteran had 13 years of post-service employment as a mechanic for an equipment rental company.

In February 2010 and July 2011, the Veteran's VA physicians indicated that they had reviewed the Veteran's service treatment records which indicated treatment of a low back condition and both opined that it is as likely as not that his current low back pain is related to his service.

Pursuant to the Board's December 2012 remand instructions, in January 2013 the Veteran was provided with another VA examination to evaluate his claimed low back condition.  The examiner rendered a diagnosis of degenerative disc disease of the lumbar spine.  

In support of his claim, in January 2013 the Veteran submitted a letter from his private physician.  The physician indicated that the Veteran was seeking an evaluation of his medical records to establish service connection for a low back disability.  The physician noted that the Veteran sought treatment in September 1967 for persistent low back pain.  The physician said that the question is whether the Veteran developed or initiated the degenerative changes of his lumbar spine during active duty.  The physician reviewed medical literature, Cecil Textbook of Medicine 21st edition, which indicated that osteoarthritis (degenerative joint disease) is the most common joint disorder, and the pattern of joint involvement with this disability is greatly affected by an individual's age, gender, and occupational history.  The physician concluded that due to the fact that the Veteran was a mechanic during active duty, the recurrent injuries of straining and stretching started during active duty.  This then persisted with his job after he was discharged from active duty.  Therefore, the physician's opinion is that it is at least as likely as not that the Veteran's low back problem started while he was on active duty.

In a February 2013 addendum to the examination report, the January 2013 VA examiner indicated that the claims file had been reviewed.  With regard to whether the Veteran's currently diagnosed back condition is related to service, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that while the Veteran was seen several times during service for a back strain, the August 1968 exit examination was silent for any lower back abnormality.  Additionally, the examiner stated that the claims file is silent for any complaints of back pain until October 2000, when the Veteran reported low back pain, and it was noted at that time that there were negative X-rays in January 1999.  Further, the examiner observed that a February 2009 X-ray revealed mild disc space narrowing at L5-S1, with mild degenerative changes throughout the lumbar spine.  The examiner noted the July 2011 opinion of the Veteran's VA physician, but indicated that the physician is not a certified compensation and pension examiner and does not have complete access to the Veteran's medical file.  Given that the Veteran's claims file is silent for back pain from 1968 to 2000, the examiner found that it is difficult to state that the Veteran's current conditions are due to the muscle strain of his low back in 1967.  The symptoms apparently resolved in 1968 as the records indicate no back issues.  The examiner stated that this is typical of muscle strain as it is not a chronic condition.  The Veteran worked as a mechanic.  Labor work and normal wear and tear can contribute to the mild degenerative changes that are noted currently on the Veteran's films.  Thus, the examiner concluded that the Veteran's, "record does not support any chronic low back condition which is related to his current back condition."

In written statements, the Veteran claims that the low back problems he experienced during service continued after his discharge from service, and he would treat himself with rest and over-the-counter medication when he experienced symptoms.  He said he first sought post-service treatment 4 or 5 years after service, and continued over the years to receive intermittent treatment for the low back condition, although he did not have insurance and could not afford extended treatment.  He has stated that the doctors' offices where he received treatment no longer exist and the records are unavailable.  He said that he was unaware that he qualified to receive treatment from the VA until recently; otherwise he would have gone to VA immediately upon his release from active duty to receive treatment for his back condition.

After a careful review of the evidence the Board finds that entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, is warranted here. 

The medical evidence of record, including VA treatment and examination reports and private treatment records, documents that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  The service treatment records indicate treatment for a low back condition on several occasions.  Additionally, the Board has accepted the Veteran's account of having experienced low back symptoms that began during and continued since service.  In this regard, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Further, in February 2010 and July 2011, the Veteran's VA physicians opined that it is as likely as not that his current low back pain is related to his service.  Likewise, in January 2013, a private physician reviewed the Veteran's medical records and concluded that recurrent injuries of straining and stretching started during active duty due to the fact that the Veteran was a mechanic during service.  The physician explained that this then persisted with his job after he was discharged from active duty.  Thus, the physician opined that it is at least as likely as not that the Veteran's low back problem started while he was on active duty.

The Board acknowledges that the opinions of the physician who performed the July 2009 and January 2013 VA examinations do not support the Veteran's claim.  However, the July 2009 and July 2013 VA opinions are afforded little probative value as the etiology opinions provide inadequate rationale for why the Veteran's current low back disorder is not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's rationale relied, in part, on the fact that the Veteran worked as a mechanic, and labor work, along with normal wear and tear, can contribute to the Veteran's current low back condition.  However, it appears that the examiner failed to consider that the records reflect that the Veteran served as a mechanic both during and after service, thus, it is unclear whether his low back disability is related to work as a mechanic during and/or after discharge from service.

In light of the above, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for the Veteran's low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, is warranted. 



ORDER

Service connection for low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for initial compensable ratings for peripheral neuropathy of the right and left upper extremity, and for entitlement to a TDIU are decided.

The Board observes that in January 2010, the Veteran indicated that he had a claim pending for SSA disability benefits.  In March 2010, the SSA provided a CD containing records in its possession pertaining to the Veteran.  It appears that the records were provided prior to adjudication of the Veteran's SSA disability benefits claim.  Subsequently, the Veteran submitted an April 2010 letter from SSA notifying him of the determination that he was entitled to SSA disability benefits beginning July 2009.  Additionally, a May 2010 letter from SSA indicates that the Veteran's disability conditions include diabetes.  The Board notes that the SSA records already associated with the record reflect that the Veteran reported both diabetes and neuropathy as conditions that limit his ability to work.  Since the Veteran's SSA records were requested and obtained prior to adjudication, and possibility full development, of his disability benefits claim, it appears that additional records pertinent to the Veteran's peripheral neuropathy and TDIU claims are in the possession of the SSA.  Thus, further development to obtain those records is in order.

The Veteran argues that his service-connected disabilities, including low back disability, currently diagnosed as degenerative disc disease of the lumbar spine, for which service connection is granted herein, are severe enough to prevent him from sustaining any type of gainful employment.  The Board notes that the VA examination reports of record are not adequate for adjudication purposes since none of the examination reports addresses the combined impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Thus, on remand the Veteran should be afforded a current VA examination and a new medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background.  Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the claims file, VBMS, or Virtual VA.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request from SSA a copy of its decision awarding the Veteran disability benefits and of any outstanding records upon which the award was based.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal.

3.  When the foregoing development has been completed, arrange for the Veteran to be scheduled for an appropriate VA examination.  The claims file and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities (diabetes mellitus, type II with erectile dysfunction; hypertension; peripheral neuropathy of the left and right upper extremities; peripheral neuropathy of the left and right lower extremities; and low back disability, diagnosed as degenerative disc disease of the lumbar spine), are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background. 

The examiner must provide the rationale for each opinion expressed.
 
4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.
 
5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


